Certified State Law Question, No. 0115622. On review of preliminary memoranda pursuant to S.Ct.Prac.R. XVIII(6). The United States Bankruptcy Court, Northern District of Ohio, Eastern Division, certified the following questions to this court:
“1. Did the inclusion of Ohio Revised Code § 5301.234 in House Bill No. 163 of the 123d General Assembly violate the single subject provision of Article II, § 15(D) of the Ohio Constitution?
“2. Did the adoption of Ohio Revised Code § 5301.234 violate Article IV, § 5(B) of the Ohio Constitution?”
The court declines to answer the above questions. This cause is therefore dismissed.
Douglas, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Moyer, C. J., and Resnick, J., dissent.